DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose:
“receive a table movement request from the table;
determine whether allowing the table movement request would result in a first joint of the one or more joints being at a range of motion limit;
allow the table to perform the table movement request based on determining that allowing the table to perform the table movement request would not result in the first joint being at the range of motion limit;
track movement of the table due to performing the table movement request; and
 maintain, using the one or more joints and based on the tracked movement of the table, a position, an orientation, or both the position and orientation of the distal portion relative to the table.”

The invention is useful for maintaining, using one or more joints and based on a tracked movement of a table, a position, an orientation, or both the position and orientation of a distal portion relative to the table.

Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571 270 3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

	
	/RONNIE M MANCHO/            Primary Examiner, Art Unit 3666